NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with Fed. R. App. P. 32.1




                      United States Court of Appeals
                                           For the Seventh Circuit
                                           Chicago, Illinois 60604

                                           Submitted June 3, 2016 *
                                            Decided July 26, 2016

                                                      Before

                              MICHAEL S. KANNE, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              ROBERT M. DOW, JR., District Judge **

No. 15-3403

UNITED STATES OF AMERICA,                                     Appeal from the United States District
     Plaintiff-Appellee,                                      Court for the Central District of Illinois.

           v.                                                 No. 12-30019

SYLVESTER PURHAM,                                             Sue E. Myerscough,
     Defendant-Appellant.                                     Judge.

                                                   ORDER

    Sylvester Purham has filed a third direct appeal of his conviction and sentence for his
participation in a crack-cocaine conspiracy. Purham’s appointed counsel believes that
this successive appeal is frivolous and filed a motion to withdraw under Anders v.
California, 386 U.S. 738 (1967). We grant counsel’s Anders motion and dismiss this appeal.



*After examining the briefs and record, we have concluded that oral argument is unnecessary. Thus the
appeal is submitted on the briefs and record. See FED. R. APP. P. 34(a)(2)(C).
**   Of the Northern District of Illinois, sitting by designation.
No. 15-3403                                                                            Page 2

    The background of this case is explained more fully in our opinion in Purham’s
second appeal, see United States v. Purham (Purham II), 795 F.3d 761 (7th Cir. 2015), but we
offer a brief summary. Purham pled guilty, without a plea agreement, to the charge of
conspiracy to distribute 280 grams or more of crack cocaine in violation of 21 U.S.C.
§§ 841, 846. Purham later tried to withdraw his guilty plea, but the district court, after a
hearing, denied the request. The court sentenced Purham to 360 months’ imprisonment
and 10 years of supervised release.
    In his first appeal, Purham challenged the district court’s relevant-conduct
calculation and its imposition of a 4-level leadership enhancement. We reversed and
remanded for resentencing, finding that the district court erred in including certain drug
transactions as relevant conduct. See United States v. Purham (Purham I), 754 F.3d 411 (7th
Cir. 2014). On remand, the district court sentenced Purham to 324 months’
imprisonment and 10 years of supervised release.
    Purham again appealed. We rejected all of his challenges, except for his challenge to
two conditions of supervised release. Purham II, 795 F.3d at 768. We ordered the
following:
       We AFFIRM the district court’s term of imprisonment. … We VACATE, however,
       the community-service and gang-association conditions of supervised release
       discussed above. The sentence is AFFIRMED in every other respect. The case is
       REMANDED to the district court for limited proceedings consistent with this
       opinion.
    On remand, the district court entered an order stating that it was “inclined to strike
both conditions of supervised release.” The government agreed. The district court
cancelled the resentencing hearing pursuant to Federal Rule of Criminal Procedure
32.1(c) because the relief sought was favorable to the defendant, did not extend the term
of supervised release, and the government did not object. The court entered the
judgment striking the two conditions. This appeal followed.
    In her Anders brief, counsel first evaluates whether Purham could challenge the
district court’s striking of the two conditions of supervised release without a hearing.
Counsel properly recognizes that such a challenge would be frivolous. Our order in
Purham II only vacated the two conditions the district court ultimately struck. The
district court granted Purham the maximum relief available in light of our limited
remand order by striking the two conditions. See United States v. Young, 66 F.3d 830 (7th
Cir. 1995) (“[T]he ‘mandate rule’ requires the district court to adhere to our commands
on remand.”). The district court’s decision to strike the conditions without a hearing was
also proper. No hearing is required where the modification of a supervised-release
No. 15-3403                                                                           Page 3

condition is favorable to the defendant, does not extend the term of supervised release,
and the government has not objected. Fed. R. Crim. P. 32.1(c)(2). All three circumstances
were satisfied here.
    Counsel’s Anders brief next evaluates whether Purham could raise any other
challenges in this appeal. She properly concludes that raising any other challenges
would be frivolous because they are waived. See United States v. Parker, 101 F.3d 527, 528
(7th Cir. 1996) (“Only an issue arising out of the correction of the sentence ordered by
this court could be raised in a subsequent appeal. Any issue not arising out of that
correction could have been raised in the original appeal and was therefore waived by not
being raised then.”).

    In response to counsel’s Anders brief, Purham identifies three issues he wishes to
raise: that the district court erred in imposing a sentence of 324 months; that the district
court did not give him notice of a variance at resentencing; and that the district court
erred in accepting Purham’s guilty plea. The first two issues are squarely foreclosed by
Purham II in which we affirmed the 324-month term of imprisonment. As for Purham’s
claim of error in the district court’s acceptance of his guilty plea, the issue could have
been raised in Purham I and is now waived.

   Accordingly, counsel’s Anders motion to withdraw is GRANTED, and this appeal is
DISMISSED.